DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1, 3-4, 6-12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “provided that in Formula (Ia)…R19 is -C(O)R1, or -CH2C[CH2OR]3”. The scope of the claim is indefinite because Formula (Ia) does not contain a group R19. Dependent claims are rejected for the same reason.
Claim 14 recites “provided that in Formula (Ia)…R19 is -C(O)R1, or -CH2C[CH2OR]3”. The scope of the claim is indefinite because Formula (Ia) does not contain a group R19. Dependent claims are rejected for the same reason.


Claim Rejections - 35 USC § 103
Claim(s) 1, 6-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilder et al. (US 2,640,038).
Regarding claims 1, 6, 10-11, 14, and 17:
Wilder discloses mar-resistant paint compositions comprising an organic solvent, a film-forming resin, and a synthetic wax ester (col 1 ln 1+; col 1 ln 46+). The composition is applied to a surface (i.e., it at least partially coats the surface of an article) (col 5 ln 47+). The film-forming resin comprises acrylic resins,”Epon resin esters” (epoxy polymer), polystyrene (vinyl polymer), etc. (col 4 ln 53+). The ester comprises pentaerythritol esterified with a saturated fatty acid having 15-22 carbon atoms (col 1 ln 54-col 19 or R is hydrogen and at least one is -C(O)R1. Illustrative examples include mono-, di-, and tristearate esters of pentaerythritol (col 5 ln 30+). The composition comprises enough ester to sufficiently increase the water contact angle of the paint and less than 4% by weight of the composition (col 2 ln 4+). Given that the paint comprises the same materials as presently claimed, it is clear it meets the present requirement that it is “in the form of an interior house paint, exterior house paint, stain, floor finish, floor polishing agent, or clear coating”.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the pentaerythritol ester, including over amounts that are within the claimed range, to provide the desired water contact angle and mar-resistance for a given end use.
Wilder does not expressly disclose a thickness value, including “a thickness of at least 0.1 mils” as presently claimed. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the coating, including over values presently claimed to provide the desired coverage, durability, etc. as desired. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 7-9:
Wilder teaches the use of “one or more” of the synthetic wax esters (col 1 ln 3+). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an additional synthetic wax to provide additional water, dirt, and mar-resistance to the film.
Regarding claim 12:
Wilder teaches applying the composition to glass slides to test the material (col 2 ln 47+).
Regarding claim 15:
Wilder teaches it was known in the art to apply heat to a paint product (col 4 ln 60).
Regarding claim 16:
Wilder teaches evaporating the solvent (drying) (col 5 ln 47+).
Claim(s) 1, 3, 6-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (US 2007/0293654).
Regarding claims 1, 3, 6, 10-11, 14, and 17:
Kashiwagi discloses a water- and oil-repellent composition comprising (A) a fluorine-containing copolymer, (B) a surfactant, and (C) an aqueous medium [abstract; 0001; 0014-0022]. The composition is applying to a substrate (i.e., it at least partially coats the surface of an article) [0136]. The (A) fluorine-containing copolymer is an acrylic or vinyl polymer [0026] and can contain an epoxy group [0064]. The (B) surfactant comprises (b1) a sorbitan ester or alkylene oxide adduct thereof, including having a structure according to formula (21) [0073; 0077-0081]:

    PNG
    media_image1.png
    638
    482
    media_image1.png
    Greyscale

1. The amount of sorbitan ester (b1) can be 1-100% by weight of surfactant (B) and an amount of surfactant (B) is 0.1-20 parts by weight of the polymer (A) [0119-0120]. Given that the paint comprises the same materials as presently claimed, it is clear it meets the present requirement that it is “in the form of an interior house paint, exterior house paint, stain, floor finish, floor polishing agent, or clear coating”.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the sorbitan ester, including over amounts that are within the claimed range, to provide the desired water- and oil-resistance for a given end use.
Kashiwagi does not expressly disclose a thickness value, including “a thickness of at least 0.1 mils” as presently claimed. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the coating, including over values presently claimed to provide the desired coverage, durability, etc. as desired. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 7-8:
Kashiwagi teaches the use of additional additives, including a water repelling agent, an oil repelling agent, an anti-soiling agent, etc. [0131].
Regarding claim 9:
Kashiwagi teaches fluorinated acrylic polymers [0015; 0026]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use additional such polymers to adjust the water- or oil-repellency of the composition as desired for a given end use.
Regarding claim 12:
Kashiwagi discloses substrates of brick, glass, etc. [0134].
Regarding claims 15-16:
Kashiwagi discloses heating to coating to dry it [0139].


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The references of record are silent regarding a compound according to formula (Ia’) having the required features of claims 1 and 4.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments to the claims overcome the previous rejections under 35 USC 112.

The provisional nonstatutory double patenting rejection based on copending Application No. 15/764,924, which resulted in US Patent No. 11,274,220 has been withdrawn in view of the amendments to the claims in the copending application and now-issued patent. Specifically, the claims in the patent require a minimum of 10% by weight of a hydrophobic compound.

Applicant’s amendments to the claims that narrow the claimed hydrophobic compound overcome the previous rejections based on Patella (US 3,736,287). The reference is silent regarding hydrophobic compounds as presently claimed.

Applicant’s amendments to the claims to require the coating to be “in a form selected from the group consisting of an aqueous solution, an aqueous dispersion, and an organic solvent solution” overcomes previous rejections based on Leep (US 4,365,028). The reference discloses a water-in-oil emulsion (col 1 ln 5+; claim 1), which differs from the forms presently claimed.

Applicant’s amendments to the claims that narrow the claimed hydrophobic compound overcome the previous rejections based on Goodyear Tire (GB 1,491,366). The reference is silent regarding hydrophobic compounds as presently claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787